FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                    UNITED STATES COURT OF APPEALS                      June 17, 2008
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT
                                                                       Clerk of Court


 ANTONIO GRAHAM,
              Petitioner-Appellant,                        No. 07-2246
 v.                                            (D.C. No. 06-cv-00602-JCH-DJS)
 TIMOTHY HATCH, Warden,                                     (D. N.M.)
              Respondent-Appellee.


                                      ORDER *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.


      Pro se Petitioner Antonio Graham, a New Mexico State inmate, seeks a

certificate of appealability to appeal the district court’s denial of his 28 U.S.C. §

2254 habeas petition. Petitioner was convicted on multiple drug-related charges

and was sentenced to just under forty years’ imprisonment. After pursuing the

state appeals process, Petitioner filed the instant petition in federal court asserting

multiple claims, all of which the district court denied on the merits based on the

magistrate judge’s proposed findings and recommendations.

      Petitioner must obtain a certificate of appealability to challenge the district

court’s denial of his habeas corpus petition. See Montez v. McKinna, 208 F.3d


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
862, 867 (10th Cir. 2000). To obtain a certificate of appealability, Petitioner

must make a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2006). To meet this burden, Petitioner must demonstrate

“that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

      In his brief to this court, Petitioner does not make a substantial showing

that he was denied his constitutional rights. He merely reiterates the arguments

he made in the state courts and at the federal district court level, which were

correctly rejected for the reasons stated by those courts.

      We conclude the district court correctly denied Petitioner’s habeas petition.

Nothing in Petitioner’s arguments convinces us he has met our standard for

issuing a certificate of appealability. For substantially the reasons set forth in the

magistrate judge’s report and adopted by the district court, we DENY Petitioner’s

request for a certificate of appealability and DISMISS the appeal.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-